Citation Nr: 1234395	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in his left ear.

2.  Entitlement to a compensable rating for a left ear disability manifested by dizziness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Here, the Veteran filed a claim seeking an increase for his "service connected left ear."  His claim has been evaluated as one for hearing loss in his left ear, but it does not appear that the Veteran has received any consideration for one of his principal complaints, dizziness.  It is noted that the schedular rating code provides that hearing impairment and complications such as labyrinthitis should be rated separately.  Therefore, because the Veteran clearly appears to have been pursuing a claim for all of his left ear problems, including dizziness, the Board has recharacterized the issues on appeal to include consideration of a left ear disability manifested by dizziness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of a left ear disability manifested by dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's audiological testing results when applied to Table VIA or Table VII result in noncompensable left ear hearing loss disability throughout the course of the appeal.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for sensorineural hearing loss of the left ear, on a schedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board observes that in a December 2009 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim prior to the initial adjudication of the claim in the December 2009 letter.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his hearing loss in his left ear.  Additionally, the Veteran and his spouse testified at a hearing before the Board.

It is noted that the Veteran also underwent a VA examination of his hearing in December 2009, which included an interview with the Veteran, a review of the record, and complete audiometric testing, which addressed the relevant rating criteria.  The Veteran has not questioned the adequacy of the examination.

At his Board hearing, the Veteran's representative asked him if his hearing loss in his left ear had worsened, but the Veteran's response was at best equivocal, and the Board does find that it constituted an allegation that his hearing loss in his left ear had worsened since the December 2009 VA examination.  The Veteran's wife was also asked if the Veteran's hearing loss had worsened since he was awarded disability, to which she responded "I don't know if it's gotten worse."  She added that the hearing aids had helped, but he still had problems on the phone.  As such, the Board concludes that the hearing testing administered at the VA examination in December 2009, as well as the private hearing testing in March 2010 should be considered sufficiently contemporaneous to appropriately evaluate the Veteran's hearing loss in his left ear.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
 
The Board does acknowledge that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the December 2009 VA examiner failed to specifically address any functional impairment.  However, the Court noted that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, that veteran must identify both evidence in the record indicating that a referral for an extraschedular rating is warranted, and bear the burden of demonstrating that prejudice was caused by the deficiency in the examination report.  See id.  In this case, from a review of the Veteran's thorough testimony, the Board is fully familiar with his contentions as to the limitations caused by his hearing; the Veteran has not alleged that an extraschedular rating is warranted; and the Veteran has not suggested any prejudice as a result of any omission on VA examination.  Moreover, the Board notes that, as discussed below, an extraschedular rating is not warranted based on the impairment caused by the Veteran's left ear hearing loss.  Additionally, to the extent he considers that dizziness is a component of his service connected left ear disability, a separate claim is being remanded to address specifically that issue.  As such, any failure by the VA examiner to specifically address the functional effects caused by the Veteran's left ear hearing loss disability is considered to be harmless, as the information necessary to render an informed decision on the issue is clearly contained in the record.  Therefore, the Board finds that no prejudice results to the Veteran; and, as such, the Board may proceed with a decision.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Legal Criteria, Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

It is noted that the Veteran in this case is only service connected for hearing loss in his left ear, not for bilateral hearing loss.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  38 C.F.R. § 4.85(f).

Compensation is payable for the combinations of certain service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  Hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear is compensable.  38 C.F.R. § 3.383(a).  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
Ostensibly, the evidence of record in this case consists of two hearing tests.  The Veteran had a VA audiology examination in December 2009 and he was seen by a private audiologist in February 2010.  These hearing tests are competent, reliable, and probative evidence of record pursuant to VA regulations.  

It is noted that each test shows that the Veteran has hearing loss per 38 C.F.R. § 3.385 in his non-service connected right ear.  As such, the issue becomes whether the hearing loss in the Veteran's left ear is sufficiently severe to warrant a noncompensable rating.  It is noted that under Table VII, when the evaluation of the better ear is level I, the poorer ear must be at least level X to warrant a compensable rating.  As will be discussed below, audiometric testing during the course of the Veteran's appeal does not show that the level of the hearing loss in his left ear is greater than a level II.

On the December 2009 audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
20
25
60
32.5
LEFT
30
25 
45
50
37.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  

Looking to the rating criteria, the December 2009 results show Level II hearing acuity in the left ear, which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

On the private audiological evaluation in February 2010, results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
25
35
65
39
LEFT
30
30
45
50
39

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The diagnosis was sensorineural hearing loss of combined types.  

Looking to the rating criteria, the February 2010 results show Level I hearing acuity in the left ear, which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

As described, the multiple hearing tests do not show a compensable schedular rating is warranted for the Veteran's right ear hearing loss at any time during the course of this appeal, and therefore staged ratings are not appropriate.  

Thus, the criteria for a compensable schedular disability evaluation is not warranted for right ear hearing loss.  In making this determination, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher (compensable) evaluation for right ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3

As such, a compensable rating for hearing loss in the left ear is denied.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss disability.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Veteran's main complaint is difficulty understanding speech on the telephone, which is contemplated in the rating assigned.  To the extent that the Veteran's service connected left ear disability causes dizziness, those symptoms are being addressed separately in the remand.  It is also important for the Veteran to understand that schedule of rating disabilities primarily focuses on impairment in a work setting, not simply problems he may be having in day-to-day life.  At his hearing, the Veteran asserted that he would no longer be able to do his old job, but this was on account of dizziness and not diminished hearing acuity.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

The Veteran is service connected for hearing loss with scarring of the tympanic membrane as a result of labyrinthitis in service.

Aside from complaints of hearing loss, the Veteran has also reported bouts of tinnitus and dizziness, both at his VA examination in December 2009 and at his hearing.  His wife believes that there may be residual nerve damage from his in-service illness.

It is unclear whether these symptoms are the result of the Veteran's in service labyrinthitis, but, because the schedular rating criteria direct that hearing loss and labyrinthitis be rated separately, the Board concludes that an examination is necessary to resolve this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should identify any symptoms which are a residual of the Veteran's in service labyrinthitis, to include scarring of the left tympanic membrane, and any nerve damage in the ear.  The examiner should specifically address the etiology of the tinnitus and dizziness which the Veteran discussed at his VA examination in December 2009 and at his Board hearing in February 2011, indicating whether it is at least as likely as not (50 percent or greater) that either symptom was caused by the in-service illness.  The examiner should also indicate whether the Veteran's service related symptoms are representative of Meniere's syndrome or a peripheral vestibular disorder.  A complete rationale should be provided for any opinion expressed.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


